


--------------------------------------------------------------------------------



SECURITY AGREEMENT
By
BARINGS BDC SENIOR FUNDING I, LLC,
as Pledgor
and
BANK OF AMERICA, N.A.,
as Administrative Agent on behalf of the Secured Parties
______________________
Dated as of August 3, 2018





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
PREAMBLE
1
 
RECITALS
1
 
AGREEMENT
2
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1
DEFINITIONS
4
 
SECTION 1.2
INTERPRETATION
7
 
SECTION 1.3
RESOLUTION OF DRAFTING AMBIGUITIES
7
 
 
 
 
 
ARTICLE II
GRANT OF SECURITY AND OBLIGATIONS
SECTION 2.1
GRANT OF SECURITY INTEREST
7
 
SECTION 2.2
FILINGS
8
 
 
 
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
SECTION 3.1
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST
9
 
SECTION 3.2
OTHER ACTIONS
9
 
SECTION 3.3
SUPPLEMENTS; FURTHER ASSURANCES
10
 
 
 
 
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 4.1
TITLE
11
 
SECTION 4.2
VALIDITY OF SECURITY INTEREST
11
 
SECTION 4.3
DEFENSE OF CLAIMS; TRANSFERABILITY OF COLLATERAL
12
 
SECTION 4.4
OTHER FINANCING STATEMENTS
12
 
SECTION 4.5
CONSENTS, ETC.
12
 
 
 
 
 
ARTICLE V
TRANSFERS
SECTION 5.1
TRANSFERS OF COLLATERAL
13
 
 
 
 
 
ARTICLE VI
REMEDIES
SECTION 6.1
REMEDIES
13
 
SECTION 6.2
NOTICE OF SALE
17
 
SECTION 6.3
WAIVER OF NOTICE AND CLAIMS
17
 
SECTION 6.4
NO WAIVER; CUMULATIVE REMEDIES
18
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-2-


ARTICLE VII
APPLICATION OF PROCEEDS
SECTION 7.1
APPLICATION OF PROCEEDS
19
 
 
 
 
 
ARTICLE VIII
MISCELLANEOUS
SECTION 8.1
CONCERNING ADMINISTRATIVE AGENT
19
 
SECTION 8.2
ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT
20
 
SECTION 8.3
CONTINUING SECURITY INTEREST; ASSIGNMENT
21
 
SECTION 8.4
TERMINATION; RELEASE
21
 
SECTION 8.5
MODIFICATION IN WRITING
22
 
SECTION 8.6
NOTICES
22
 
SECTION 8.7
SUFFICIENCY OF REMEDIES; GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; NON-RECOURSE OBLIGATIONS; NO PETITION
22
 
SECTION 8.8
SEVERABILITY OF PROVISIONS
22
 
SECTION 8.9
EXECUTION IN COUNTERPARTS
22
 
SECTION 8.10
NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
23
 
SECTION 8.11
NO CLAIMS AGAINST ADMINISTRATIVE AGENT
23
 
SECTION 8.12
NO RELEASE
23
 
SECTION 8.13
ADMINISTRATIVE AGENT
23
 
 
 
 
 

    




    





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-3-


SECURITY AGREEMENT
This SECURITY AGREEMENT dated as of August 3, 2018 (as may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by BARINGS BDC SENIOR FUNDING
I, LLC, a Delaware limited liability company (the “Borrower” or the “Pledgor”),
as pledgor, assignor and debtor, in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (as
hereinafter defined), as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Administrative
Agent”).
R E C I T A L S :
A.    The Borrower, the Administrative Agent, and the Lenders have, in
connection with the execution and delivery of this Agreement and the Collateral
Administration Agreement (defined below), entered into that certain credit
agreement, dated as of even date herewith (as may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; which term shall also include and refer to any increase in the
amount of indebtedness under the Credit Agreement).
B.    The Borrower, the Administrative Agent and State Street Bank and Trust
Company (the “Collateral Administrator”), have, in connection with the execution
and delivery of this Agreement and the Credit Agreement, entered into that
certain collateral administration agreement, dated as of even date herewith (as
may be amended, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Administration Agreement”).
C.    This Agreement is given by the Pledgor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.
D.    It is a condition to the obligations of the Lenders to make Loans under
the Credit Agreement that the Pledgor execute and deliver the applicable Loan
Documents, including this Agreement.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Administrative Agent hereby agree as follows:





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-4-


ARTICLE I

DEFINITIONS AND INTERPRETATION
SECTION 1.1.    Definitions.
(a)    Capitalized terms not defined herein shall have the meanings ascribed to
them in the Credit Agreement or, if not defined therein, in the UCC; provided
that in any event, the following terms shall have the meanings assigned to them
in the UCC:
“Accounts”; “Bank”; “Chattel Paper”; “Deposit Account”, “Documents” “Entitlement
Order”; “Financial Asset”; “General Intangibles”; “Investment Property”;
“Letter-of-Credit Rights”; “Money”; “Payment Intangibles”; “Proceeds”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement” and “Supporting Obligations”.
(b)    Section 1.02 of the Credit Agreement shall apply herein mutatis mutandis.
(c)    The following terms shall have the following meanings:
“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
“Bid Disqualification Event” means in relation to any Person, the reasonable
determination by the Administrative Agent that:
(i)    the relevant bid from such Person would not be bona fide, including,
without limitation, due to (x) the insolvency of the bidder or (y) the
inability, failure or refusal of the bidder to settle the purchase of the
Collateral or portion thereof, as applicable, or otherwise settle transactions
in the relevant market;
(ii)    an Event of Default has occurred and is continuing with respect to such
person under the Credit Agreement; or
(iii)    the Administrative Agent would not be eligible to transact with such
bidding party in accordance with its policies and procedures then in effect
(consistently applied to similarly situated counterparties).
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
“Cash Collateral Account” shall mean the Deposit Account established and
designated as such under the Collateral Administration Agreement.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-5-


“Collateral” shall have the meaning assigned to such term in Section 2.1.
“Collateral Account” shall mean each of the Securities Collateral Account and
the Cash Collateral Account.
“Collateral Administration Agreement” shall have the meaning assigned to such
term in Recital B.
“Collateral Administrator” shall have the meaning assigned to such term in
Recital B.
“Continuing Event of Default” shall mean any Event of Default that has occurred
and is continuing and has not been waived or cured in accordance with the
provisions of the Credit Agreement. For the avoidance of doubt, any Event of
Default that is not waived or cured prior to the exercise of remedies by the
Administrative Agent under Section 8.02 of the Credit Agreement shall be a
Continuing Event of Default, notwithstanding any subsequent cure.
“Contracts” shall mean, collectively, with respect to the Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between the Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Control” shall mean (i) in the case of each Deposit Account, “control”, as such
term is defined in Section 9-104 of the UCC and (ii) in the case of any Security
Account, including any Financial Asset credited to such Securities Account, and
any Security Entitlement, “control”, as such term is defined in Section 8 106 of
the UCC
“Credit Agreement” shall have the meaning assigned to such term in Recital A.
“Deliver” shall have the meaning assigned to such term in the Collateral
Administration Agreement.
“Distributions” shall mean, collectively, with respect to the Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Collateral Assets, from time to
time received, receivable or otherwise distributed to the Pledgor in respect of
or in exchange for any or all of the Collateral.
“Election Notice” shall have the meaning assigned to such term in Section 6.5.
“Election Notice Deadline” shall have the meaning assigned to such term in
Section 6.5.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-6-


“Excluded Property” shall mean (i) any lease, permit, license, property right,
Contract, agreement or other document to which the Pledgor is a party or any of
its rights or interests thereunder if and for so long as the grant of a security
interest hereunder shall constitute or result in (a) the abandonment,
invalidation or unenforceability of any right, title or interest of the Pledgor
therein or (b) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, Contract, or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable requirements of any Laws or
principles of equity), provided, however, that such security interest shall
attach immediately and automatically at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall attach immediately to any portion of such lease,
license, Contract, or agreement that does not result in any of the consequences
specified in (a) or (b), including any Proceeds of such lease, license,
Contract, or agreement and (ii) any asset to the extent that any requirement of
applicable Laws prohibits the creation of a Lien thereon or requires the consent
of any Governmental Authority that is not possible to obtain.
“Instruments” shall mean, collectively, with respect to the Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Notice of Exclusive Control” shall have the meaning assigned to such term in
the Collateral Administration Agreement.
“Pledgor” shall have the meaning assigned to such term in the Preamble.
“ROFR Holder” shall mean each of the Investment Adviser, any of the Investment
Adviser’s Affiliates, designees or assignees (other than the Pledgor or the
Borrower Parent), and any assignee of the Pledgor (other than the Pledgor or the
Borrower Parent); provided that ROFR Holder shall not include any Person with
respect to which a Bid Disqualification Event is in effect on the relevant dates
in Section 6.5.
“Sale Notice” shall have the meaning assigned to such term in Section 6.5.
“Secured Parties” shall mean the Lenders and the Administrative Agent.
“Securities Collateral Account” shall mean the Securities Account established
and designated as such under the Collateral Administration Agreement.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of Law, any or all of the perfection or priority of the
Administrative Agent’s and the Lenders’ security interest in any item or portion
of the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-7-


purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions.
SECTION 1.2.    Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.
SECTION 1.3.    Resolution of Drafting Ambiguities. This Agreement has been
negotiated by the parties hereto and jointly drafted and reviewed by the parties
hereto and their respective counsel. Accordingly, each of the parties hereto
expressly agrees that any legal or equitable principles of interpretation or
construction that create a presumption, or require or permit the construction of
this Agreement against the drafting party will not apply to any interpretation
for construction of this Agreement.
ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS
SECTION 2.1.    Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, the Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a Lien on and security interest in all of the right, title and interest
of the Pledgor in, to and under all property of the Pledgor and in particular
the following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Collateral”):
(i)
the Collateral Assets;

(ii)
all Instruments;

(iii)
all Investment Property, including all Securities Accounts and all Financial
Assets;

(iv)
all General Intangibles, including, without limitation, all Payment Intangibles;

(v)
all Money and all Deposit Accounts;

(vi)
all Chattel Paper;

(vii)
all Letter-of-Credit Rights

(viii)
all Documents;

(ix)
all Supporting Obligations;

(x)
all books and Records relating to the Collateral;

(xi)
all Accounts;






--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-8-


(xii)
the Collateral Account;

(xiii)
all rights arising under the Investment Management Agreement and all other Loan
Documents;

(xiv)
all Cash and Cash Equivalents (a) held in, or expressly required to be deposited
into, the Collateral Account, or (b) received by the Administrative Agent or any
Lender as a result of the exercise of remedies in accordance with the Loan
Documents in respect of the Collateral Assets; provided that Cash and Cash
Equivalents that would otherwise constitute Collateral pursuant to this clause
(xiv) shall cease to be Collateral immediately and automatically upon their
release from the Collateral Accounts pursuant to the terms of the Collateral
Administration Agreement; and

(xv)
to the extent not covered by clauses (i) through (xiv) of this sentence, all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to the Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding the foregoing, the Lien and security interest created by this
Agreement shall not extend to, and the term “Collateral” shall not include, and
the component definitions thereof shall not include, any Excluded Property.
SECTION 2.2.    Filings. The Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including the location of the Pledgor, whether the
Pledgor is an organization, the type of organization of the Pledgor and any
organizational identification number issued to the Pledgor. The Pledgor agrees
to provide all information described in the immediately preceding sentence to
the Administrative Agent promptly upon request by the Administrative Agent. Any
financing statement filed by the Administrative Agent may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner
such as “all assets” or “all personal property, whether now owned or hereafter
acquired” of such Pledgor or words of similar effect as being of an equal or
lesser scope or with greater detail.
(a)    The Pledgor hereby ratifies its authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements as described
in Section 2.2(a) relating





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-9-


to the Collateral if filed prior to the date hereof; provided that, if the
transactions contemplated by the Loan Documents are not consummated, the
Administrative Agent shall file, at its own expense, such termination statements
within three (3) Business Days as are necessary to terminate any such financing
statements so filed.
ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
SECTION 3.1.    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. The Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Administrative Agent in respect of the
Collateral have been delivered to the Administrative Agent in completed and, to
the extent necessary or appropriate, duly executed form for filing in each
relevant governmental, municipal or other office. The Pledgor agrees that at its
sole cost and expense, the Pledgor will maintain the security interest created
by this Agreement in the Collateral as a perfected first priority security
interest for so long as the Credit Agreement is in effect, subject only to, with
respect to the Collateral Account, Permitted Collateral Administrator Liens (as
defined in the Collateral Administration Agreement) and, with respect to all
other Collateral, Permitted Liens.
SECTION 3.2.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, the
Pledgor represents and warrants as follows and agrees, in each case at the
Pledgor’s own expense, to take the following actions with respect to the
following Collateral:
(a)    Instruments. If any amount then payable under or in connection with any
of the Collateral shall be evidenced by any Instrument, the Pledgor shall
promptly Deliver the same to the Collateral Administrator pursuant to the
Collateral Administration Agreement.
(b)    Deposit Accounts. As of the date hereof, the Pledgor has no Deposit
Accounts other than the Cash Collateral Account. Subject only to Permitted
Collateral Administrator Liens (as defined in the Collateral Administration
Agreement), the Administrative Agent, so long as this Agreement is in effect,
has a first priority security interest in each such Deposit Account, which
security interest is perfected by Control. The Pledgor shall not hereafter
establish and maintain any Deposit Account without the written consent of the
Administrative Agent. The Administrative Agent agrees with the Pledgor that the
Administrative Agent shall not issue a Notice of Exclusive Control or give any
instructions directing the disposition of funds from time to time credited to
any Deposit Account (other than with the consent of the Pledgor) unless an Event
of Default has occurred and either (i) such Event of Default is continuing or
(ii) the Administrative Agent has already issued a Notice of Exclusive Control;
provided, however, that





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-10-


nothing in the foregoing shall restrict the Administrative Agent from delivering
a BBD Notice under the Collateral Administration Agreement and requiring
compliance with the provisions of the Collateral Administration Agreement in
connection therewith. The Pledgor shall not grant Control of any Deposit Account
to any Person other than the Administrative Agent; provided that nothing
contained in this Section 3.2(b) shall release or relieve any Bank of its duties
and obligations to the Pledgor or any other Person under applicable requirements
of any Law.
(c)    Securities Accounts. (1) As of the date hereof, the Pledgor has no
Securities Accounts other than the Securities Collateral Account. Subject only
to Permitted Collateral Administrator Liens (as defined in the Collateral
Administration Agreement), the Administrative Agent, so long as this Agreement
is in effect, has a first priority security interest in the Securities
Collateral Account, which security interest is perfected by Control. The Pledgor
shall not hereafter establish and maintain any Securities Collateral Account
with any Securities Intermediary without the written consent of the
Administrative Agent. The Pledgor shall accept any cash and Investment Property
in trust for the benefit of the Administrative Agent and Deliver any and all
cash and Investment Property received by it into the Securities Collateral
Account or the Cash Collateral Account pursuant to the Collateral Administration
Agreement. The Administrative Agent agrees with the Pledgor that the
Administrative Agent shall not issue a Notice of Exclusive Control, give any
Entitlement Orders or instructions or directions to any Securities Intermediary,
unless an Event of Default has occurred and either (i) such Event of Default is
continuing or (ii) the Administrative Agent has already issued a Notice of
Exclusive Control; provided, however, that nothing in the foregoing shall
restrict the Administrative Agent from delivering a BBD Notice under the
Collateral Administration Agreement and requiring compliance with the provisions
of the Collateral Administration Agreement in connection therewith. The
Administrative Agent agrees that it will promptly rescind a Notice of Exclusive
Control following the cure or waiver of any Event of Default that is not a
Continuing Event of Default at the request of the Pledgor. The Pledgor shall not
grant Control over any cash or Investment Property to any Person other than the
Administrative Agent; provided that nothing contained in this Section 3.2(c)
shall release or relieve any Securities Intermediary of its duties and
obligations to the Pledgor or any other Person under any applicable requirements
of any Law.
(ii)     As between the Administrative Agent and the Pledgor, the Pledgor shall
bear the investment risk with respect to the Investment Property, and the risk
of loss of, damage to, or the destruction of the Investment Property, whether in
the possession of, or maintained as a Security Entitlement or deposit by, or
subject to the Control of, the Administrative Agent, a Securities Intermediary,
the Pledgor or any other Person.
SECTION 3.3.    Supplements; Further Assurances. The Pledgor shall, so long as
this Agreement is in effect, at its sole and reasonable expense take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements, notices,
supplements, powers and instruments, lists, schedules, descriptions and
designations of Collateral, invoices, confirmatory assignments, additional
security agreements, conveyances, transfer endorsements, certificates, reports
and





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-11-


other assurances, documents or instruments as the Administrative Agent may
reasonably request from time to time, or otherwise as necessary or desirable in
order to create, perfect, preserve or otherwise protect the security interest in
the Collateral or any part thereof as provided herein and the rights and
interests granted to the Administrative Agent hereunder and under the other Loan
Documents, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Collateral or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder and under the
other Loan Documents, including the filing of financing statements, continuation
statements, amendments thereto and assignments thereof and other documents
(including this Agreement) under the UCC (or other similar Laws) in any
applicable jurisdiction with respect to the security interest created hereby,
all in form reasonably satisfactory to the Administrative Agent and in such
offices wherever required by Law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Collateral. The Pledgor shall file and shall promptly pay the reasonable costs
of, or incidental to, any recording or filing of any such financing or
continuation statements concerning the Collateral.
Without limiting the generality of the foregoing, the Pledgor shall make,
execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request by the
Administrative Agent such lists, schedules, descriptions and designations of the
Collateral, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of the Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Collateral. All of the foregoing shall be at the sole cost and expense of
the Pledgor.
ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS
The Pledgor represents, warrants and covenants as follows:
SECTION 4.1.    Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement, the Pledgor owns and has rights and, as to Collateral acquired by it
from time to time after the date hereof, will own and have rights in each item
of Collateral pledged by it hereunder, free and clear of any and all Liens or
claims of others, other than Permitted Liens.
SECTION 4.2.    Validity of Security Interest.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-12-


(a)    The security interest in and Lien on the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties hereunder
constitutes (i) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations subject to bankruptcy,
insolvency and similar Laws affecting the enforceability of creditors’ rights
generally and to general principles of equity, and (ii) a perfected first
priority security interest in all of the Collateral, prior to all other Liens on
the Collateral subject only to, with respect to the Collateral Accounts,
Permitted Collateral Administrator Liens (as defined in the Collateral
Administration Agreement) and, with respect to all other Collateral, Permitted
Liens.
(b)    With respect to each Collateral Asset, the pledge hereunder to the
Administrative Agent for the benefit of the Secured Parties is permitted under
the underlying documentation governing or relating to such Collateral Asset and
creates a valid security interest that would be respected under the Law of each
relevant jurisdiction.
SECTION 4.3.    Defense of Claims; Transferability of Collateral. Subject to
Section 6.04 of the Credit Agreement, the Pledgor shall, at its own reasonable
cost and expense, defend title to the Collateral pledged by it hereunder and the
security interest therein, and Liens thereon granted to the Administrative Agent
and the priority thereof against all claims and demands of all Persons at any
time claiming any interest therein adverse to the Administrative Agent or any
other Lender, other than Permitted Liens. There is no agreement, order, judgment
or decree, and the Pledgor shall not enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with the Pledgor’s obligations or the rights of the
Administrative Agent hereunder. Upon Delivery of any Collateral as provided in
the Collateral Administration Agreement, the Pledgor will have received all
consents and approvals required by the terms of any item of Collateral for the
Delivery of such Collateral to the Collateral Administrator, the grant of a
security interest and Lien to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Agreement in and on the Pledgor’s interest and
rights in such Collateral, and any exercise of the Administrative Agent’s rights
and remedies hereunder.
SECTION 4.4.    Other Financing Statements. The Pledgor has not filed or
authorized any third party to file and shall not file or authorize any third
party to file, any valid or effective financing statement (or similar statement,
instrument of registration or public notice under the Law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Collateral,
except such as have been filed in favor of the Administrative Agent pursuant to
this Agreement. The Pledgor shall not execute or authorize to be filed in any
public office any financing statement (or similar statement, instrument of
registration or public notice under the Law of any jurisdiction) relating to any
Collateral, except in favor of the Administrative Agent pursuant to this
Agreement.
SECTION 4.5.    Consents, etc. If during a Continuing Event of Default, the
Administrative Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in the Loan Documents and determines
it necessary to obtain any approvals or consents of any Governmental Authority
or any other Person therefor, then, upon





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-13-


the reasonable request of the Administrative Agent, the Pledgor agrees to use
its reasonable best efforts to assist and aid the Administrative Agent to obtain
as soon as practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.
ARTICLE V

TRANSFERS
SECTION 5.1.    Transfers of Collateral. The Pledgor shall not sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as expressly permitted by the Credit
Agreement or the Collateral Administration Agreement.
ARTICLE VI

REMEDIES
SECTION 6.1.    Remedies.
(a)    During a Continuing Event of Default, the Administrative Agent may from
time to time exercise in respect of the Collateral, in addition to the other
rights and remedies provided for herein or otherwise available to it, the
following remedies, to the fullest extent permitted by applicable Laws.
(i)    Personally, or by agents, nominees or attorneys, immediately take
possession of the Collateral or any part thereof, from the Pledgor or any other
Person who then has possession of any part thereof with or without notice or
process of Law, and for that purpose may enter upon the Pledgor’s premises where
any of the Collateral is located, remove such Collateral, remain reasonably
present at such premises for reasonable periods to receive copies of all
communications and remittances relating to the Collateral and use in connection
with such removal and possession any and all services, supplies, aids and other
facilities of the Pledgor.
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
the Pledgor, the Pledgor shall hold all amounts received pursuant thereto in
trust for the benefit of the Administrative Agent and shall promptly (but in no
event later than three (3) Business Days after receipt thereof) pay such amounts
to the Administrative Agent.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-14-


(iii)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of the Pledgor constituting
Collateral for application to the Obligations as provided in Article VII.
(iv)    Retain and apply the Distributions to the Obligations as provided in
Article VII.
(v)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral.
(vi)    Sell, assign, give option or options to purchase or otherwise dispose of
Collateral as provided in Section 6.1(b).
(vii)    Exercise all the rights and remedies of a secured party during a
default under the UCC (whether or not the UCC applies to the affected
Collateral) or any other applicable law (including, without limitation, any law
governing the exercise of a bank’s right of setoff or bankers’ Lien) when a
debtor is in default under a security agreement.
(viii)    Deliver a Notice of Exclusive Control or any other instruction or
Entitlement Order, to the Collateral Administration Agent and take any other
action provided under the Loan Documents with respect to the Collateral.
(ix)    Prior to the disposition of the Collateral as provided in Section
6.1(b), hold, use, collect, receive, assemble, store, process, repair or
recondition the Collateral, or any part thereof, or prepare the Collateral for
such disposition, in each case in any manner to the extent the Administrative
Agent deems appropriate for the purpose of preserving the Collateral or the
value of the Collateral, or for any other purpose deemed appropriate by the
Administrative Agent.
(b)    Sale of Collateral.
(i)    Subject to Section 6.5, without otherwise limiting the rights and
remedies of a secured party on default under the UCC, during a Continuing Event
of Default, the Administrative Agent may in its sole discretion, without demand
of performance or other demand, presentment, protest, advertisement or notice
(except as specified in Section 6.2), in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, assign, give option or options to purchase or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing) in one or more parcels at public or private sale or
sales in the over-the-counter market, at any exchange, broker’s board or office
of the Administrative Agent or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best in its sole
discretion, for cash or on credit or for future delivery without assumption of
any credit risk. To the fullest extent permitted by applicable Law, the
Administrative Agent or any other Lender or any of their respective Affiliates
may be the purchaser, licensee, assignee or recipient of the Collateral or any
part thereof at any such sale and shall be entitled, for the purpose of bidding
and making





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-15-


settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such Person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such Person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of the Pledgor, and the Pledgor hereby waives, to the fullest extent
permitted by Law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of Law or statute now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given pursuant to Section 6.2 of this Agreement; provided that
the Administrative Agent shall sell Collateral to one or more ROFR Holders if
the requirements of Section 6.5 are satisfied. The Administrative Agent and each
Lender shall have the right to advise any potential bidder of the existence or
potential existence of a ROFR Holder with respect to such sale. The
Administrative Agent may adjourn any such sale, whether public or private, or
cause the same to be adjourned from time to time by announcement prior to or at
the time and place fixed therefor, and such sale may, without further notice or
publication, be made at the time and place to which it was so adjourned. The
Administrative Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of the Pledgor, which right or equity of redemption is
hereby waived or released.
(ii)    The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim or modify any
warranties of title or the like.
(iii)    The Pledgor recognizes that, by reason of certain prohibitions
contained in Law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Collateral under Section 6.1, to limit purchasers to those who
meet the requirements of such Governmental Authority (“Purchaser Limitations”).
The Pledgor acknowledges that any such sales may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agrees
that any such restricted sale shall be deemed to have been made in a
commercially reasonable manner with respect to the Administrative Agent’s
compliance with such Purchaser Limitations, and that, except as may be required
by applicable Law, the Administrative Agent shall have no obligation to engage
in public sales.
(iv)    The Pledgor shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Collateral pursuant to this Section 6.1 valid and binding
and in compliance with any and all other requirements of applicable Law.
(v)    The Pledgor further agrees that a breach of any of the covenants
contained in this Section 6.1(b) will cause irreparable injury to the
Administrative Agent and the other Lenders, that the Administrative Agent and
the other Lenders have no adequate remedy at Law in





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-16-


respect of such breach and, as a consequence, that, to the maximum extent
permitted by applicable Law, each and every covenant contained in this Section
6.1(b) shall be specifically enforceable against the Pledgor, and, to the
maximum extent permitted by applicable Law, the Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.
(vi)    The Pledgor agrees that the Administrative Agent shall not have any
general duty or obligation to make any effort to obtain or pay any particular
price for any Collateral sold by the Administrative Agent pursuant to this
Agreement. Subject to Section 6.5, the Administrative Agent may, in its
commercially reasonable discretion, among other things, accept the first bid
received, or decide to approach or not to approach any potential purchasers. The
Pledgor hereby agrees that the Administrative Agent shall have the right to
conduct, and shall not incur any liability as a result of, the sale of any
Collateral, or any part thereof, at any sale conducted in a commercially
reasonable manner and in accordance with applicable law, it being agreed by the
parties hereto that some or all of the Collateral is or may be of one or more
types that threaten to decline speedily in value, is customarily sold on a
recognized market or is the subject of widely distributed standard price
quotations. Without in any way limiting the Administrative Agent’s or Lenders’
right to conduct a foreclosure sale in any manner which is considered
commercially reasonable, the Pledgor hereby agrees that any foreclosure sale
conducted in accordance with the following provisions shall be considered
consistent with a commercially reasonable sale, and the Pledgor hereby
irrevocably waives any right to contest the following provisions as inconsistent
with a commercially reasonable sale:
(1)    the Administrative Agent or Lender conducts such foreclosure sale in the
State of New York;
(2)    such foreclosure sale is conducted in accordance with the laws of the
State of New York; and
(3)    not more than 30 days before, and not less than five Business Days in
advance of such foreclosure sale, the Administrative Agent notifies the Pledgor
at the address set forth in the Credit Agreement of the place of such
foreclosure sale and time on or after which such foreclosure sale will occur,
except for any Collateral that threatens to decline speedily in value,
including, without limitation, securities, is of a type customarily sold on a
recognized market or is the subject of widely distributed standard price
quotations.
(c)    For purposes of Section 9-623 of the UCC a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and the Pledgor shall not be





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-17-


entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied, cured or
waived and the Obligations paid in full.
SECTION 6.2.    Notice of Sale. The Pledgor acknowledges and agrees (without
limiting Section 6.1(b)(vi)) that, to the extent notice of sale or other
disposition of the Collateral or any part thereof shall be required by Law, five
Business Days’ prior written notice to the Pledgor of (i) the place of any
public sale or private sale or other intended disposition is to take place and
(ii) the time on or after which such public sale, private sale or other intended
disposition is intended to occur shall be commercially reasonable notification
of such matters and Pledgor agree that such notice constitutes a “reasonable
authenticated notification of disposition” within the meaning of Section 9-611
of the UCC. No notice need be given to the Pledgor if it has signed, after the
occurrence and during the continuance of an Event of Default, a statement
renouncing or modifying any right to notice of sale or other intended
disposition, subject, however to the remedies under Section 6.1. Notwithstanding
anything to the contrary herein, the Pledgor agrees that except as provided in
Section 6.1 or this Section 6.2, no other notice of sale or other disposition
need be given to the Pledgor.
SECTION 6.3.    Waiver of Notice and Claims. The Pledgor hereby waives, to the
fullest extent permitted by applicable Laws, notice of judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which the Pledgor would otherwise have under Law,
and the Pledgor hereby further waives, to the fullest extent permitted by
applicable Law: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder, (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Law and
(iv) any claims against the Administrative Agent arising out of the exercise by
the Administrative Agent of any of its rights hereunder (in each case, except
for any claims, damages and demands it may have against the Administrative Agent
arising from the willful misconduct or gross negligence of the Administrative
Agent), including by reason of the fact that the price at which the Collateral
or any part thereof may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if (subject to Section 6.5) the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree.
The Administrative Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article VI in the absence of gross negligence or
willful misconduct on the part of the Administrative Agent. Any sale of, or the
grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
law or in equity, of the Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against the Pledgor and against any and all
Persons claiming or





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-18-


attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under the Pledgor.
SECTION 6.4.    No Waiver; Cumulative Remedies.
No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to (i) demand upon, or pursue or exhaust any of
their rights or remedies against, the Pledgor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) look first to,
enforce or exhaust any other security, collateral or guaranties, (iii) marshal
the Collateral or any guarantee of the Obligations, or (iv) effect a public sale
of any Collateral. All rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies provided by Law or otherwise
available.
SECTION 6.5.    Right of First Refusal.
(a)    Prior to the sale of any Collateral by the Administrative Agent in
connection with its exercise of remedies during a Continuing Event of Default,
the Administrative Agent shall notify the Pledgor and the Investment Adviser in
writing of such sale (such notice, a “Sale Notice”). Upon receipt of a Sale
Notice by the Investment Advisor, the ROFR Holders shall have the exclusive
right to purchase such Collateral (with settlement in the form specified in
Section 6.5(c)), in whole and not in part, acting individually or together with
any one or more other ROFR Holders, at a purchase price equal to the sum of (i)
the aggregate amount of Obligations outstanding as of the date such purchase is
settled plus (ii) any additional amount needed to settle any purchases of assets
to which the Borrower has committed but has not yet settled as of the date the
ROFR Holders’ purchase of Collateral is settled. An ROFR Holder may exercise
this right by providing written notice to the Administrative Agent (an “Election
Notice”) no later than 4:00 p.m. (New York time) on the third Business Day
following delivery of the Sale Notice (the “Election Notice Deadline”). If one
or more ROFR Holders notifies the Administrative Agent prior to the Election
Notice Deadline that it intends to exercise its rights under this Section
6.5(a), but such ROFR Holders subsequently fail to deliver payment in full for
such Collateral to the Administrative Agent prior to 5:00 p.m. (New York time)
on the fourth Business Day following delivery of the Sale Notice, the
Administrative Agent shall settle the sales with any non-defaulting ROFR Holders
and the rights of the defaulting ROFR Holders under this Section 6.5(a) with
respect to all Collateral shall immediately terminate, including any right to
receive a Sale Notice with respect to the sale of any other Collateral. Upon
such failure and termination of rights, or if no ROFR Holder delivers an
Election Notice prior to the Election Notice Deadline, the Administrative Agent
may immediately exercise any remedy otherwise permissible under this Agreement
or the other Loan Documents.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-19-


(b)    If the Administrative Agent receives more than one Election Notice with
respect to Collateral, the Investment Adviser may determine in its sole
discretion how to apportion the relevant Collateral among ROFR Holders and at
any time before the date the payment is due, may reallocate among ROFR Holders.
For the avoidance of doubt, if any ROFR Holder fails to deliver payment as
provided in Section 6.5(a), the rights of such ROFR Holder under Section 6.5(a)
shall immediately terminate.
(c)    Settlement of any purchase of Collateral under this Section 6.5 shall
take the form of a sale of a participation interest in such Collateral or, if
sale of a participation interest cannot reasonably be effected in accordance
with the terms of the relevant Collateral, a form normal and customary for such
Collateral. If settlement takes the form of a sale of a participation interest,
the Administrative Agent and the relevant ROFR Holders shall cause such
participation to be elevated to a sale and assignment as soon as reasonably
practical. For the avoidance of doubt, the Administrative Agent shall be
entitled to receipt of payment in full as provided in and on the date referenced
in Section 6.5(a), irrespective of the form of settlement.
ARTICLE VII

APPLICATION OF PROCEEDS
SECTION 7.1.    Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with Section 8.03 of the Credit Agreement.
ARTICLE VIII

MISCELLANEOUS
SECTION 8.1.    Concerning Administrative Agent.
(a)    The Administrative Agent has been appointed as Administrative Agent
pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the gross negligence or willful misconduct
of any such agents or attorneys-in-fact selected by it in good faith. The
Administrative Agent may resign and a successor Administrative Agent may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-20-


as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.
(b)    Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if such Collateral is accorded
treatment substantially equivalent to that which the Administrative Agent, in
its individual capacity, accords its own property consisting of similar
instruments or interests, it being understood that neither the Administrative
Agent nor any of the Lenders shall have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Administrative
Agent or any other Lender has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral.
(c)    The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and, with respect to all matters pertaining
to this Agreement and its duties hereunder, upon advice of counsel selected by
it.
SECTION 8.2.    Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If the Pledgor shall fail to perform any covenants contained
in this Agreement (including the Pledgor’s covenants to (i) pay and discharge
any tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets and all lawful claims which, if unpaid, would by Law
become a Lien upon its property, (ii) discharge Liens or (iii) pay or perform
any obligations of the Pledgor under any Collateral) or if any representation or
warranty on the part of the Pledgor contained herein shall be breached, the
Administrative Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend funds for such purpose;
provided, however, that the Administrative Agent shall in no event be bound to
inquire into the validity of any tax, Lien, imposition or other obligation which
the Pledgor fails to pay or perform as and when required hereby. Any and all
amounts so expended by the Administrative Agent shall be paid by the Pledgor in
accordance with the provisions of Section 10.04 of the Credit Agreement. Neither
the provisions of this Section 8.2 nor any action taken by the Administrative
Agent pursuant to the provisions of this Section 8.2 shall prevent any such
failure to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-21-


of Default. The Pledgor hereby appoints the Administrative Agent its
attorney-in-fact, with full power and authority in the place and stead of the
Pledgor and in the name of the Pledgor, or otherwise, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument, in connection with the exercise of remedies under a Continuing Event
of Default and consistent with the terms of the Credit Agreement, this Agreement
and the other Loan Documents which the Administrative Agent may deem necessary
or advisable to accomplish the purposes hereof (but the Administrative Agent
shall not be obligated to and shall have no liability to the Pledgor or any
third party for failure to so do or take action). The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. The Pledgor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.
SECTION 8.3.    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgor, its respective successors and assigns and (ii) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of the Administrative Agent and the other Lenders and each of their
respective successors, permitted transferees and permitted assigns. No other
Persons (including any other creditor of the Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), subject to the provisions of the Credit
Agreement, any Lender may assign or otherwise transfer any indebtedness held by
it secured by this Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender, herein or otherwise, subject however, to the provisions of the Credit
Agreement. The Pledgor agrees that its obligations hereunder and the security
interest created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Obligations is rescinded, avoided, declared to be fraudulent or
preferential, or must otherwise be restored by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of the Pledgor or
otherwise.
SECTION 8.4.    Termination; Release. This Agreement shall terminate upon (a)
the irrevocable repayment, satisfaction and discharge in full of all Obligations
(other than contingent reimbursement and indemnification obligations which are
unknown, unmatured and for which no claim has been made) and (b) the termination
of all Aggregate Commitments. Upon termination of this Agreement, the Collateral
shall be released automatically from the Lien of this Agreement. The
Administrative Agent may also release, from time to time, its security interest
in the relevant Collateral created hereby in accordance with the provisions of
the Loan Documents. Upon such release or any sale, transfer or other disposition
of Collateral or any part thereof in accordance with the provisions of the Loan
Documents, the Administrative Agent shall, upon the request and at the sole cost
and expense of the Pledgor, assign, transfer and deliver to the Pledgor, against
receipt and without recourse to or warranty by the Administrative Agent except
as to the fact that the Administrative Agent has not encumbered the released
assets, such of the Collateral or any part thereof to be released (in the case
of a release) as may be in possession of the Administrative Agent and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Collateral, proper documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-22-


termination hereof or the release of such Collateral, as the case may be. In
addition, the security interest created hereby in the relevant Collateral shall
be automatically and immediately released when such Collateral is transferred
out of the Collateral Account to the Pledgor in accordance with the Collateral
Administration Agreement, without further action by the Administrative Agent,
the Collateral Administrator, the Borrower, any Lender or any other Person.
SECTION 8.5.    Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by the Pledgor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on the Pledgor in any case
shall entitle the Pledgor to any other or further notice or demand in similar or
other circumstances.
SECTION 8.6.    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to the Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 8.6.
SECTION 8.7.    Sufficiency of Remedies; Governing Law, Consent to Jurisdiction
and Service of Process; Waiver of Jury Trial; Non-Recourse Obligations; No
Petition. Sections 10.04(f), 10.14, 10.15 and 10.20 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 8.8.    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
SECTION 8.9.    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopier
or other electronic imaging means (e.g. “pdf” or “tiff”)shall be effective as
delivery of a manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------

-23-


SECTION 8.10.    No Credit for Payment of Taxes or Imposition. The Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.
SECTION 8.11.     No Claims Against Administrative Agent. Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving the Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
SECTION 8.12.     No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve the Pledgor from the performance of any
term, covenant, condition or agreement on the Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Lender to perform or observe
any such term, covenant, condition or agreement on the Pledgor’s part to be so
performed or observed or shall impose any liability on the Administrative Agent
or any other Lender for any act or omission on the part of the Pledgor relating
thereto or for any breach of any representation or warranty on the part of the
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. Anything herein to the contrary notwithstanding, neither
the Administrative Agent nor any other Lender shall have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Lender be obligated to perform any of the obligations or duties of the
Pledgor thereunder or to take any action to collect or enforce any such
Contract, agreement or other document included in the Collateral hereunder. The
obligations of the Pledgor contained in this Section 8.12 shall survive the
termination hereof and the discharge of the Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
SECTION 8.13.    Administrative Agent. It is agreed that the Administrative
Agent is entering into this Agreement in its capacity as Administrative Agent
under the Credit Agreement, and the provisions of Article IX of the Credit
Agreement applicable to the Administrative Agent thereunder shall also apply to
the Administrative Agent hereunder.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
BARINGS BDC SENIOR FUNDING I, LLC,
as Pledgor
By: Barings LLC as Investment Adviser
 
By:
/s/ Scott E. Chappell    
Name: Scott E. Chappell
Title: Managing Director

BANK OF AMERICA, N.A.,
as Administrative Agent
By:
/s/ Liliana Claar    
Name: Liliana Claar
Title: Vice President

 





--------------------------------------------------------------------------------

         

